Order of the Court of Special Sessions of the City of New York, Borough of Brooklyn, adjudging that the defendant is not the father of complainant’s child and directing his discharge, reversed on the law and the facts and a new trial ordered. The application for an order of filiation was denied on the ground that there was “ no competent testimony in the record to prove non-access of the husband.” The complainant, a married woman, had testified, without objection, to non-access by her husband. This court held in People (Complaint of Sullivan) v. Dykeman (229 App. Div. 251) that such testimony, received without objection, was competent proof. Subsequently, the Legislature, by an amendment to the Inferior Criminal Courts Act of the City of New York, provided that if the mother is married both she and her husband may testify to non-access. (Inferior Criminal Courts Act of the City of New York, art. III-C, § 35-g.)‡ Lazansky, P. J., Young, Hagarty, Cars-well and Scudder, JJ., concur.

 See Laws of 1910, chap. 659, § 35-g, added by Laws of 1929, chap. 434, as part of art. III-B, as amd. by Laws of 1930, chap. 434; renum. art. III-C by Laws of 1931, chap. 407.— [Rep.